*799OPINION.
Marquette :
The question here presented is the same as that before the Board in Kittie A. Knapp, 7 B. T. A. 790, and it arises from the same transaction. In that proceeding we held that there is no authority of law for including in a taxpayer’s income in one year excessive depletion allowed as deductions for prior years, and in accordance with our decision therein, we hold that no part of the amounts allowed the petitioner as depletion deductions in the years prior to 1919 should be included in his income for that year.
Reviewed by the Board.
Judgment will he entered on 15 days' notice, under Bule 50.